Citation Nr: 0833641	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  01-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from August 16, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


REMAND

The veteran had active military service from July 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's PTSD was originally 
rated as 30 percent disabling.  By a January 2002 rating 
decision, the RO increased the rating to 50 percent disabling 
from September 12, 2001.  By a March 2005 rating decision, 
the Appeals Management Center (AMC) awarded the 50 percent 
rating effective from August 16, 2000.  The Board notes that 
by a July 2008 rating decision, the AMC severed the award of 
service connection for PTSD, effective from October 1, 2008.  
The AMC concluded that the veteran did not in fact have PTSD.  

The severance of service connection is a new development in 
this claim since the case was last before the Board.  In its 
July 2008 severance action, the AMC concluded that the 
severance question was inextricably intertwined with the 
question of whether a higher initial rating was warranted.  
This is correct in that consideration of the question of 
entitlement to a higher rating necessarily presupposes that 
the veteran in fact has the underlying disability.  A 
severance eliminates the foundation for any rating issue.  
Indeed, a severance may be supported by a conclusion that a 
diagnosis that had been the basis for the initial award was 
in fact clearly erroneous.  38 C.F.R. § 3.105(d) (2007).  It 
therefore follows that, if the diagnosis was clearly 
erroneous, consideration of entitlement to a higher rating 
for that very disability becomes a moot question-a 
determination on the rating question can now have no 
favorable effect.  The best that can be said in a situation 
where severance has been effected because of a change of 
diagnosis is that a higher rating can not follow for the 
simple reason that the disability does not exist.  

When a severance action is based on a change in diagnosis, 
the change "may be accepted as a basis for severance action 
if the examining physician or physicians or other proper 
medical authority certifies that, in light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion."  38 C.F.R. § 3.105(d).  In 
deciding to sever service connection, VA is not limited to 
the record only as it existed at the time service connection 
was warranted.  Stallworth v. Nicholson, 20 Vet. App. 482, 
488 (2007); Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  
Nevertheless, what is critical is that the proper 
certification be obtained before severance is effected, and 
that it show that "reasonable minds could not differ" on 
the question of an erroneous diagnosis.  See, e.g., Fugo v. 
Brown 6 Vet. Ap. 40, 43 (1993) (clear and unmistakable error 
is an undebatable error, one on which reasonable minds could 
not differ).  

The AMC based its severance action, in large measure, on a 
November 2006 examination report that includes medical 
opinion evidence that there was no clear evidence that the 
veteran experienced any psychiatric illness other than 
malingering and alcohol dependence.  It was noted that 
psychological testing showed clear evidence of exaggeration 
of symptoms and malingering.  The examiner also reported that 
the veteran did not report significant symptoms for a 
diagnosis of PTSD and that he clearly exaggerated multiple 
other symptoms.  While such comments seem unambiguous with 
regard to current diagnosis, the regulation requires that the 
diagnosis of PTSD be found to be clearly erroneous.  Saying 
that there was no clear evidence of illness other than 
malingering or alcohol dependence is not the same as 
certifying that the PTSD diagnosis was in fact clearly 
erroneous.  Indeed, the examiner at one point commented that 
the veteran may in fact have some underlying symptoms of PTSD 
even though he does not meet the criteria for a diagnosis.  
In order to ascertain whether the entire record clearly and 
unmistakably establishes that the PTSD diagnosis was 
erroneous, and thereby answer the question of whether there 
is a post-traumatic stress disorder underlying the rating 
issue over which the Board has jurisdiction, another remand 
is required.

This case was last remanded, in part, to obtain private 
medical records from E. R. Echols, M.D.  The remand 
instructed the RO to determine the correct address for Dr. 
Echols and then to obtain all records pertaining to the 
veteran's PTSD treatment from August 2000 to the present.  
After obtaining the necessary authorization from the veteran 
and an address for Dr. Echols, the RO attempted to obtain the 
veteran's medical records in November 2005.  The request was 
returned due to an incorrect address, and the RO notified the 
veteran of its efforts.  The veteran then provided a new 
address for Dr. Echols in December 2005.  The veteran was 
notified in June 2006 that a new authorization was needed to 
obtain the medical records.  There is no indication that the 
veteran submitted a new release form.  Although it is not 
clear whether the veteran now desires to aid the agency of 
original jurisdiction (AOJ) in its efforts to obtain records 
from Dr. Echols, because the case is being remanded for other 
reasons, another attempt should be made to enlist the 
veteran's assistance in obtaining these records.  This is 
especially important in light of the need to obtain medical 
opinion evidence based on all evidence.  

The Board's remand also instructed the RO to schedule the 
veteran for psychological testing and a psychiatric 
examination.  The veteran was afforded a psychiatric 
examination in November 2006.  That examination report 
referenced January 2006 psychological testing that was 
apparently performed.  However, the claim file does not 
contain any report from January 2006 psychological testing.  
Therefore, the Board must also remand so that the January 
2006 psychological testing report can be obtained and 
associated with the claim file.  

The report from the November 2006 psychiatric evaluation 
indicates that the examination took place on November 8, 
2006.  However, the report also indicates that the veteran 
was seen by the examiner on October 8, 2006.  The Board is 
unsure if the veteran was examined both in October and in 
November, or if he was examined in only one of those months 
and the report contains a typographical error.  If the 
veteran was examined on both October 8, 2006, and on November 
8, 2006, a report of the other examination should be 
obtained.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should inform the veteran that 
his medical records from Dr. Echols have 
not been obtained.  The veteran should 
also be informed of the efforts that the 
RO made to obtain the records.  He should 
be given another release form and asked to 
return the form.  He should also be given 
time, on his own, to submit any medical 
records from Dr. Echols that have not 
previously been submitted.  

2.  The AOJ should obtain the January 2006 
psychological report and associate it with 
the veteran's claim file.  If the report is 
not available, the AOJ should schedule the 
veteran for additional psychological 
testing, with appropriate subscales, to 
assess cognitive functioning, malingering, 
and PTSD.  If possible, the examiner who 
conducted the January 2006 psychological 
testing should conduct this testing.  The 
resulting report must be associated with 
the claim file.  

3.  The AOJ should also ascertain whether 
the veteran was seen in both October and 
November 2006.  If the veteran was seen in 
both months, a copy of the missing 
examination report should be obtained and 
associated with the veteran's claim file.  
If the veteran was only seen in one of 
those months, the reason for the AOJ's 
finding should be set forth in the record.

4.  The AOJ thereafter should reschedule the 
veteran for another psychiatric examination.  
If possible, the examiner who conducted the 
November 2004 and October and/or November 
2006 examinations should be asked to conduct 
this examination.  The examiner should 
review the claim file, including the results 
of psychological testing, examine the 
veteran, and provide certification that 
satisfies the requirements of 38 C.F.R. 
§ 3.105(d), and which specifically addressed 
the question of whether, in the light of all 
accumulated evidence, the diagnosis of PTSD 
is clearly erroneous.  (A "clear" error is 
undebatable, one about which reasonable 
minds could not differ.  Fugo, supra.)  The 
certification must be accompanied by a 
summary of the facts, findings, and reasons 
supporting the conclusion.  If the examiner 
concludes that the evidence clearly 
(undebatably) shows that the PTSD diagnosis 
is erroneous, the examiner should 
specifically explain why the November 2000 
and May 2002 examiners, as well as Dr. 
Echols, were mistaken.  

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2007).  If the veteran 
does not report for examination, the 
medical opinion evidence and certification 
sought in this remand should be provided on 
the basis of a review of the entire record.  

5.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

